M’Kinney, J.
The Circuit Court, for an alleged contempt, ordered a fine of 20 dollars to be entered against each of the plaintiffs in error. A joint scire facias issued on that order, requiring the defendants below to show cause why a capias pro fine should not issue against them. The defendants appeared, and moved to quash the scire facias; which motion being overruled, they then demurred; their demurrer was also overruled; and a judgment entered, awarding execution against each defendant severally.
The scire facias cannot be supported. There, was no privity between the defendants. The fine was against each seve*189rally, and there was, consequently, no ground for a joint scire facias.
I. Naylor, for the plaintiffs.
W. Herod, for the state.
Dewey, J., was absent.
Per Curiam.
The judgment is reversed. Cause remanded, &c.